Title: To James Madison from George Harris, 12 February 1810 (Abstract)
From: Harris, George
To: Madison, James


12 February 1810, Philadelphia. Offers to furnish a plan to fortify and defend the coast at “Small Expence and in a Very Short time.” Admits that his understanding of the subject is based on experience in South Carolina and that he has no personal knowledge of ports east of New York. Assumes in New York the requirements of his plan would be more than double what they would be anywhere else. Believes he could execute his plan in New York with three hundred laborers, thirty mechanics, and twenty to thirty large rowboats within twenty to thirty days. Gives an account of his Revolutionary War service in Charleston where he worked on Forts Johnston and Moultrie. In Philadelphia he has been manager of the Schuylkill Bridge and is currently keeping a boardinghouse at 295 Market Street.
